DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


1.	Claims 1, 9 are rejected under 35 U.S.C. 102 (a)(1) as being anticipated by ILLing et al (USPN 2017/0294918).
	Regarding claim 1, ILLing discloses an electronic control unit (see figure 1, 7, 8)  comprising:

a sense current of the sense current detection unit being input to an analog/digital converter (an ADC converter 42, see figure 8, par. 0060) to convert a current value of the sense current flowing through the sense current detection unit into a digital value,
the sense current detection unit increasing the current value of the sense current flowing through the sense current detection unit through a combination or a selection (by a selector S29) of the plurality of sense transistors in a second region (such as an idle mode) where a current value of a main current of the current output transistor is small compared to a first region  (a protection mode) where the current value of the main current is large (e.g. see par. 0095, 0100).
Regarding claim 9, ILLing discloses wherein switching between the first region (the protection mode) where the current value of the main current is large and the second region (the idle mode) where the current value of the main .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-3, 5, 6 are rejected under 35 U.S.C. 103 as being unpatentable over Rober et al (USPN 2005/0180084) in view of Graf et al (USPN 2004/0155662).


a sense current detection unit (16, 20)  that is connected to a current output transistor ( a load transistor 12) that controls a current flowing in a coil load (11) ,
a sense current of the sense current detection unit being input to an analog/digital converter (an ADC converter 21) to convert a current value of the sense current flowing through the sense current detection unit into a digital value.
Rober does not disclose a sense current detection unit as claimed.
Graf discloses a load current protection device (see figure 3b) comprises 
a sense current detection unit (3b, see figure 3b) including a plurality of sense transistors (a plurality of sense transistors STR1, STR2 have different areas, they have different flow rates, see par. 0040) that have different current flow rates and that are connected to a current output transistor (transistor LTR) that controls a current flowing in a load (see par. 0037),
a sense current of the sense current detection unit being input to an analog/digital converter (an ADC converter shown in figure 2b) to convert a 
the sense current detection unit increasing the current value of the sense current flowing through the sense current detection unit through a combination or a selection (by a switch Sch) of the plurality of sense transistors in a second region (such as a small load current) where a current value of a main current of the current output transistor is small compared to a first region  (a large load current) where the current value of the main current is large (e.g. for a small load current, the sense transistors are tuned on and connected in parallel, the value of the sensed current is equal to the load current IL/(STR1+STR2). For a large load current, the sense transistor STR1 is turned on, the STR2 is off by a control signal, load current = IL/STR1. see par. 0037), 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a sense current detection unit of Rober to incorporate a sense current detection circuit as disclosed by Graf to adapt to different load currents while maintain an accuracy of the load current measurement. 

Graf discloses the plurality of sense transistors (STR1, STR2, see figure 3b) include at least a first sense transistor (STR2) and a second sense transistor (STR1), and a current flow rate of the second sense transistor is set larger than a current flow rate of the first sense transistor (the switch Sch is opened),
in the first region (for a large load current) where the current value of the main current is large, a current value of a sense current flowing through the first sense transistor (only the first sense transistor STR1 is turn on) is input to the analog/digital converter to convert the current value into a digital value (the ADC in figure 3a), and
in the second region (for a small load current) where the current value of the main current is small, a current value of a combined sense current flowing through the first sense transistor and the second sense transistor (both transistors STR1, STR2 are turned on) is input to the analog/digital converter to convert the current value into a digital value (see par. 0011, 0037).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to have modified a sense current detection unit of Rober to 
Regarding claims 5, 6,  Rober does not disclose the sense transistors as claimed.
Graf discloses wherein a gate of the first sense transistor is supplied with a same gate control signal (a control signal E) as a gate control signal of the current output transistor (the load transistor LTR), the same gate control signal (the signal E)  as the gate control signal of the current output transistor is input to a gate of the second sense transistor via a switch element (such as a switch Sch in figure 3b),
in the second region where the current value of the main current is small, the switch element (the switch Sch is closed) is closed such that the same gate control signal (the signal E) as the gate control signal of the current output transistor is input to the gate of the second sense transistor,
wherein, switching of the switch element (the switch Sch) is executed in a period in which no gate control signal is input to the gate of the second sense transistor (the switch Sch is opened, the control signal E is not applied to the gate of the second sense transistor STR2).

Allowable Subject Matter
3.	Claims 4, 7-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all the limitations of the base claim and any intervening claims.
Conclusion
4.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANNY NGUYEN whose telephone number is (571)272-2054. The examiner can normally be reached M-F 8:00AM-4:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DANNY NGUYEN/Primary Examiner, Art Unit 2836